Title: From Abigail Smith Adams to Harriet Welsh, 22 March 1814
From: Adams, Abigail Smith
To: Welsh, Harriet



dear Harriet
Quincy March 22d. 1814

I received your note of Monday I believe, as well as a very  kind and friendly Letter previous to that, the note in which your feelings so powerfully opperated, I have put to rest as you desird. Caroline has quieted your mind, I trust upon some subjects, as the communications have given, much satisfaction to me.
so far so good, yet there are many things yet to be learnt, respecting disposition and temper, delicacy of sentiment, and many other qualities which require a much longer, and more intimate acquaintance to discern. these must now be taken upon trust, and I think the preliminary articles drawn up by the Col. savours sufficiently of the Restrictive System, to try the patience of the young man, one article that of the previous question being put to him— I have rebelld against, as encroaching upon the Sovereign Rights of the Ladies—
I inclose you the Col’s Letter to me, which you will return when read. your own delicacy will perceive why this subject should not be made publick, nor get air, out of the family— should it, the gentleman might not so well like to hear, that it got abroad from the Family. I presume Caroline will get Letters again this week. I wish you could come and pass a day or two, if no more you would feel more at your ease— and better satisfied—
I did not get any Letter myself. 4 of mine previous to the last number are missing and how many more I know not, the date was Sep’br. Georges Eleventh Bible Letter came and is the closing one. he usually reserves family matters for my Letters, so that not any mention is made in this of any member of it—he writes that they were waiting to receive a return from England of the proposed negotiation after the Refusal to treat under a Mediation, and that a definitive answer could not be expected untill nov’er when the waters would be so closed as not to admit of mr Gallatin or Bayards return during the winter
It is our Thomas Millar, Nephew to mr Charles Millar who is dead, he has been in a consumption ever-since the fall of the year.
If you see Susan, tell her that it is time for her to return, on Saturday at furtherest.
make no appology for the freedom of expressing your sentiments. I view you in the light of a daughter and shall always feel bound to you for your Love and attachment to my dear daughter, as well as for your affection towards Caroline.
Beleive me always your Friend
Abigail Adams.